Exhibit 10.7
 
COMPANY LETTERHEAD








April 25, 2008






Professional Offshore Opportunity Fund
1400 Old Country Road, Suite 206
Westbury, New York 11591


 Gentlemen:


Simultaneously with the execution and delivery of this letter, the undersigned,
Inform Worldwide Holdings, Inc.  (the “Company”), is executing and delivering to
you, or causing to be executed and delivered to you, the following:


 
1.
Secured Promissory Note (the “Note”) in the principal amount of $750,000:



 
2.
Purchase Agreement between the Company and you;



 
3.
Security Agreement between the Company and you;



 
4.
Security Interest Pledge Agreement among the Company, Ashvin Mascarenhas and
you; and



 
5.
Subsidiary and Affiliate Guaranty between the Company and you.



The documents identified in items 1 through 5 above, along with this Letter, are
referred to herein as the “Transaction Documents”).


As additional consideration for your agreement to execute and deliver the
Transaction Documents, the Company agrees to issue (the “Repayment Issuance”) to
you and/or your designee (i) $175,000 worth of common stock of the Company that
is free-trading and $175,000 that is restricted stock (the “Block I
Shares”).  The Block I Shares shall be subject to piggy-back registration rights
and shall be priced at the closing bid price of the stock on the day prior to
the Closing Date, and (ii) in the event the loan is not repaid in full within 90
days, an additional $175,000 worth of common stock of the Company that is
free-trading and $175,000 that is restricted stock (the “Block II Shares”).  The
Block II Shares shall be subject to piggy-back registration rights and shall be
priced at the closing bid price of the stock on the day prior to the 90th day
following the Closing Date.  In the event that the price of the Company’s stock
declines in value during the ninety-day period after issuance, then the number
of shares included in the Block II issuance shall be subject to an upward
adjustment.  The following chart sets forth the schedule for issuing the Block I
and Block II shares:





 
Upon Execution of this Agreement (Block I)
 
Repayment on or after 90 days but before 180 days after issuance (Block II)1
Number of Shares to be Issued
$175,000 of free-trading/piggy-back, $175,000 restricted
 
$175,000 of free-trading/piggy-back, $175,000 restricted



Certificates representing Block I shares are attached hereto.  Certificates
representing Block II shares shall be issued immediately and delivered to your
counsel who shall hold said certificates for your benefit and release them to
you as they become due, without further notice to the Company.  In the event
that repayment is completed prior to 90 days, all certificates held by your
counsel in connection with Block II shall be returned to the Company
immediately.


All such shares (referred to herein as the “Shares”) shall be duly authorized,
fully paid and nonassessable, free and clear of any liens and in proper
certificated form in the name of Professional Offshore Opportunity Fund, Ltd, or
other holder (s) or endorsed for transfer to you, with a medallion signature
guarantee.


The Company acknowledges that the Shares are additional consideration for your
execution, delivery and performance of the Transaction Documents and are not
deemed to be interest.


This Letter shall be governed by the laws of the State of New York without
regard to the principles of conflict of laws.  THE COMPANY WAIVES ITS RIGHT TO
CLAIM A TRIAL BY JURY IN ANY ACTION ARISING OUT OF THIS LETTER.


The Company acknowledges and agrees that its actual or threatened breach of this
letter would result in irreparable damage to you and that money damages would
not provide and adequate remedy to you.  Accordingly, the Company agrees that in
the event of any such breach you shall have, in addition to any and all remedies
of law, the right to have the provisions of this Letter specifically enforced
and to obtain injunctive and other equitable relief to enforce the provisions of
this Letter.


This confirms that you and the Company intend to contract in strict compliance
with applicable usury laws from time-to-time in effect.  Accordingly, you and
the Company stipulate and agree that none of the terms and provisions contained
in the Transaction Documents shall ever be construed to create a contract to
pay, for the use or forbearance of money, interest in excess of the maximum
amount of interest permitted to be charged by applicable law from time-to-time
in effect.  Neither the Company nor any guarantor shall be liable for interest
in excess of the maximum amount permitted under applicable law.  Any sums
collected by you and determined to be in excess of that which is permitted under
applicable law shall be applied to principal owing by the Company or any
guarantor.  The Company agrees that in determining whether or not, interest has
been paid in excess of any lawful rate, you may, in light of the risk and
consideration evidenced by the Transaction Documents, to the greatest extent
permitted under applicable law, characterize any non-principal payment under the
Transaction Documents as an expense, fee or premium rather than as interest.


This Letter may be amended or modified only by a written instrument signed by
you and the Company.  Your failure at any time to require the performance of any
provision of this Letter shall in no manner affect your right at a later time to
enforce any provision.


The Company irrevocably (A) consents that any legal action or proceeding arising
from or relating to this Letter shall be commenced exclusively in the Supreme
Court of the State of New York, County of New York, or the United States
District Court for the Southern District of New York, (B) submits to the
jurisdiction of any such Court in any such action or proceeding, (C) waives any
claim or defense in any such action or proceeding based on any alleged lack of
jurisdiction, improper venue or forum non-conveniens, and (D) consents to
service of process by mail at its address set forth below, or such other address
as shall provide to you in writing.  Service of process may be effected by
notice sent by certified mail, return receipt requested, to the Company at its
address set forth below.


This Letter shall be binding upon the Company, and its legal representatives,
successors and permitted assigns.  In no event may the Company assign any rights
or obligations under this Letter without your prior written consent and any
purported assignment or that such consent shall be null and void.
 

  Very truly yours,           Inform Worldwide Holdings, Inc.                
 
By:
/s/ Ashvin Mascarenhas       Name:  Ashvin Mascarenhas       Title:  CEO        
 




Agreed and accepted this
25 day of April, 2008




Professional Offshore Opportunity Fund, Ltd.


By:___________________
Name:
Title:





--------------------------------------------------------------------------------

 
1 Subject to an upward adjustment, in the event that the price of the Comopany’s
stock declines in value during the ninety-day period after issuance.